DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 11-12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., US 2019/0364492 A1 (Azizi hereinafter), in view of Shaw et al., US 2018/0287891 A1 (Shaw hereinafter) and further in view of Deenoo et al., US 2019/0182884 A1 (Deenoo hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Azizi discloses a network operator apparatus (FIG. 1 shows an exemplary radio communication system including terminal devices, terminal devices also acting as access nodes, wireless links and standards, network access nodes, servers, gateways/interchanges and backbone infrastructures in accordance with some aspects; see Azizi, paragraph [0005]), comprising:
a processor (FIG. 61 shows an exemplary method of operating a network processor in accordance with some aspects; see Azizi, paragraph [0065]); and
a memory having processor-executable instructions stored therein to be executed by the processor (Example 3951 is a device including a processor and a memory storing 
receive, from a teleoperation application (TOApplication) apparatus (FIG. 142 shows an exemplary message sequence chart illustrating a message exchange between a terminal device and a core network for network slice selection in accordance with some aspects; see Azizi, paragraph [0146]. Also see paragraph [0092], “FIG. 88 shows an exemplary network scenario using planned routes of autonomous moving devices in accordance with some aspects”), a slice configuration request comprising a quality-of-service (QoS) for the at least one route (For example, as detailed above terminal device 13602 may be configured to request a dedicated network bearer (e.g., with a bearer resource allocation request in an LTE setting) with a specific QoS class from core infrastructure 14006; see Azizi, paragraph [1255]. Also see paragraph [1254], “After identifying the relevant applications, e.g., dedicated applications 14104-14106, manager application 14102 may evaluate the QoS requirements of the identified applications in order to determine a service profile key in 14204. The service profile key may therefore collectively characterize the QoS requirements of the applications of terminal device 13602 that are involved in data transfer”); and
configure the network slice to support the QoS for the at least one route (The radio communication network may then utilize the service profile key to select a suitable network 'slice' for the terminal device to utilize. As will be detailed, in network slicing architectures the infrastructure of a single network may be logically divided into multiple separate network 'slices' that each form a virtual end-to-end network that is tailored to 
Regarding claim 5, Azizi discloses a teleoperation application (TOApplication) apparatus (FIG. 84 shows an exemplary internal configuration of an autonomous moving device in accordance with some aspects; see Azizi, paragraph [0088]), comprising:
a processor (see Azizi, Fig. 3, element 308): and
a memory having processor-executable instructions stored therein to be executed by the processor (As shown in FIG. 3, terminal device 200 may include antenna system 302, communication system 304 including communication modules 306a-306e and controller 308, data source 310, memory 312, and data sink 314. Although not explicitly shown in FIG. 3, terminal device 200 may include one or more additional hardware, software, and/or firmware components (such as processors/microprocessors, controllers/ microcontrollers, other specialty or generic hardware/processors/circuits, etc.), peripheral device(s), memory; see Azizi, paragraph [0313]. Also see paragraph [0285], “As used herein, the term "software" refers to any type of executable instruction or set of instructions, including embedded data in the software”), …
receive a teleoperation service request from the teleoperable vehicle (each of autonomous moving devices 8204-8210 may also provide planned movement paths to 
wherein the teleoperation service request comprises a set of teleoperation configurations (a management application may identify which applications are installed on the terminal device and/or which applications are frequently used by a user and evaluate the QoS requirements of the identified applications and associated services to determine a 'service profile key' that characterizes the collective QoS requirements of the applications of the terminal device; see Azizi, paragraph [1237]. Also see paragraph [1274], “Numerous variations with different QoS requirements indicated by the service profile key and different QoS provided by network slices 14008-14012 (including more network slices) are also within the scope of this disclosure”);
map each teleoperation configuration of the set of teleoperation configurations to a respective quality-of-service (QoS) to obtain a QoS set (As indicated above, terminal device 1502 may identify data of certain data bearers and map such data to specific receivers according to the QoS requirements of each data bearer. Accordingly, mapping module 4502 may be configured to receive data provided by RF transceiver 1604 and to map such data to receivers 4504, 4506, and 4508 based on the QoS requirements of the associated data bearer; see Azizi, paragraph [0729]); and
send a slice configuration request to the network operator apparatus (As shown in FIG. 25, in 2510, control module 2610 may broadcast channel configuration information that specifies multiple channel instances, which may include channel configuration information for channel instances provided by network access node 2002 in addition to channel instances provided by other network access nodes, such as network access 
Some aspects may be applied with control, paging, and/or random access channels, where multiple of each may be provided that are each tailored for different power-efficiency, reliability, and latency characteristics; see Azizi, paragraph [0565]); 
Regarding claim 11, Azizi discloses a method applied to a network operator apparatus (FIG. 1 shows an exemplary radio communication system including terminal devices, terminal devices also acting as access nodes, wireless links and standards, network access nodes, servers, gateways/interchanges and backbone infrastructures in accordance with some aspects; see Azizi, paragraph [0005]), the method comprising: … receiving, from a teleoperation application (TOApplication) apparatus (FIG. 142 shows an exemplary message sequence chart illustrating a message exchange between a terminal device and a core network for network slice selection in accordance with some aspects; see Azizi, paragraph [0146]. Also see paragraph [0092], “FIG. 88 shows an exemplary network scenario using planned routes of autonomous moving devices in accordance with some aspects”) a slice configuration request comprising a quality-of-service (QoS) for the at least one route (For example, as detailed above terminal device 13602 may be configured to request a dedicated network bearer (e.g., with a bearer resource allocation request in an LTE setting) with a specific QoS class from core infrastructure 14006; see Azizi, paragraph [1255]. Also see paragraph [1254], “After 
configuring the network slice to support the QoS for the at least one route (The radio communication network may then utilize the service profile key to select a suitable network 'slice' for the terminal device to utilize. As will be detailed, in network slicing architectures the infrastructure of a single network may be logically divided into multiple separate network 'slices' that each form a virtual end-to-end network that is tailored to support specific services based on the resources logically assigned to each slice; see Azizi, paragraph [1237]. Also see paragraph [1249], “The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best meets the QoS requirements indicated by the service profile key”); 
Regarding claim 12, Azizi discloses a method applied to a teleoperation application (TOApplication) apparatus (FIG. 84 shows an exemplary internal configuration of an autonomous moving device in accordance with some aspects; see Azizi, paragraph [0088]), the method comprising: … receiving a teleoperation service request from the teleoperable vehicle (each of autonomous moving devices 8204-8210 may also provide planned movement paths to network access node 8212; see Azizi, paragraph [0971]. Also see Fig. 85, steps 8502 and 8506), wherein the teleoperation service request comprises a set of teleoperation configurations (a management application may identify 
mapping each teleoperation configuration of the set of teleoperation configurations to a respective quality-of-service (QoS) to obtain a QoS set (As indicated above, terminal device 1502 may identify data of certain data bearers and map such data to specific receivers according to the QoS requirements of each data bearer. Accordingly, mapping module 4502 may be configured to receive data provided by RF transceiver 1604 and to map such data to receivers 4504, 4506, and 4508 based on the QoS requirements of the associated data bearer; see Azizi, paragraph [0729]); and
sending a slice configuration request to the network operator apparatus (As shown in FIG. 25, in 2510, control module 2610 may broadcast channel configuration information that specifies multiple channel instances, which may include channel configuration information for channel instances provided by network access node 2002 in addition to channel instances provided by other network access nodes, such as network access node 2004 and network access node 2006; see Azizi, paragraph [0631]), the slice configuration request comprising a QoS of the QoS set (a radio access network may provide multiple paging/control/random access channels, or multiple 'channel 
Some aspects may be applied with control, paging, and/or random access channels, where multiple of each may be provided that are each tailored for different power-efficiency, reliability, and latency characteristics; see Azizi, paragraph [0565]); 
Azizi does not explicitly discloses the following features.
Regarding claim 1, wherein the processor-executable instructions cause the network operator apparatus to:
create a network slice for teleoperating a teleoperable vehicle along at least one route, … monitor the network slice; and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route, perform a network-aware driving feedback loop with the TO Application apparatus  to generate a new route and an associated QoS configuration in real time. 
Regarding claim 5, wherein the processor-executable instructions cause the TO Application apparatus to:
communicate, towards a network operator apparatus, a request for creating a network slice for teleoperating a teleoperable vehicle long at least one route; … and perform a network-aware driving feedback loop with the network operator apparatus to generate a new route and an associated QoS configuration in real time, in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route.
Regarding claim 11, creating a network slice for teleoperating a teleoperable vehicle along at least one route; … monitor the network slice; and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route, perform a network-aware driving feedback loop with the TO Application apparatus to generate a new route and an associated QoS configuration in real time.
Regarding claim 12, communicating, towards a network operator apparatus, a request for creating a network slice for teleoperating a teleoperable vehicle along at least one route … and performing a network-aware driving feedback loop with the network operator apparatus to generate a new route and an associated QoS configuration in real time, in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route.
In the same field of endeavor (e.g., communication system) Shaw discloses a method for dynamically instantiating network and/or application resources based on QoS that comprises the following features. 
Regarding claim 1, wherein the processor-executable instructions cause the network operator apparatus to:
create a network slice for teleoperating a teleoperable vehicle along at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an 
Regarding claim 5, wherein the processor-executable instructions cause the TO Application apparatus to:
communicate, towards a network operator apparatus (Referring now to FIG. 6 there illustrated is an example method 600 that facilitates instantiation of core network slices based on QoS data, according to an aspect of the subject disclosure. In an aspect, method 600 can be implemented by one or more access network devices (e.g., mGW 102) of a communication network (e.g., cellular network). At 602, a service request can be received from a UE; see Shaw, paragraph [0042]), a request for creating a network slice for teleoperating a teleoperable vehicle long at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an Internet of things (IoT) device, a connected vehicle, at least partially automated vehicle ( e.g., drones), etc. In 
Regarding claim 11, creating a network slice for teleoperating a teleoperable vehicle along at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an Internet of things (IoT) device, a connected vehicle, at least partially automated vehicle ( e.g., drones), etc. In one aspect, the QoS management component 110 can assign one or more QoS levels to a communication session associated with the service. As an example, the QoS levels can be determined based on various factors, such as, but not limited to, … route travelled by UE”. Also see claim 6, “wherein a request for the service is received from a user equipment and wherein the assigning comprises assigning the respective quality of service levels based on policy data associated with a subscriber account related to the user equipment”);
Regarding claim 12, communicating, towards a network operator apparatus (Referring now to FIG. 6 there illustrated is an example method 600 that facilitates instantiation of core network slices based on QoS data, according to an aspect of the subject disclosure. In an aspect, method 600 can be implemented by one or more access network devices (e.g., mGW 102) of a communication network (e.g., cellular network). At 602, a service request can be received from a UE; see Shaw, paragraph [0042]), a request for creating a network slice for teleoperating a teleoperable vehicle along at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an Internet of things (IoT) device, a connected vehicle, at least partially automated vehicle ( e.g., drones), etc. In one aspect, the QoS management component 110 can assign one or more QoS levels to a communication session associated with the service. As an example, the QoS levels can be determined based on various factors, such as, but not limited to, … route travelled by UE”. Also see claim 6, “wherein a request for the service is received from a user equipment and wherein the assigning comprises assigning the respective quality of service levels based on policy data associated with a subscriber account related to the user equipment”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Shaw regarding dynamically instantiating network and/or application resources based on QoS 
Azizi and Shaw do not explicitly disclose the following features.
Regarding claim 1, monitor the network slice; and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route, perform a network-aware driving feedback loop with the TO Application apparatus  to generate a new route and an associated QoS configuration in real time. 
Regarding claim 5, and perform a network-aware driving feedback loop with the network operator apparatus to generate a new route and an associated QoS configuration in real time, in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route.
Regarding claim 11, monitor the network slice; and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route, perform a network-aware driving feedback loop with the TO Application apparatus to generate a new route and an associated QoS configuration in real time.
Regarding claim 12, and performing a network-aware driving feedback loop with the network operator apparatus to generate a new route and an associated QoS configuration in real time, in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route.

Regarding claim 1, monitor the network slice (A quality of service (QoS) aware supervision process may be defined, for example, per radio bearer/flow/ slice/service or per transport channel; see Deenoo, paragraph [0149]); and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route (In an example, a (e.g., each) beam process that may be configured for a WTRU may be associated with a dedicated supervision process, e.g., to monitor the quality of a beamformed link … In an example, a WTRU may supervise (e.g., only) beam processes that may be active and/or whose quality may be above a predefined threshold; see Deenoo, paragraph [0155]. Also see paragraph [0148], “A quality of a link (e.g., considering interference from neighbor TRPs (e.g. a SINR metric)) may be monitored. A WTRU may declare a supervision failure, for example, when the SINR may be below a predefined threshold”), perform a network-aware driving feedback loop with the TO Application apparatus  to generate a new route and an associated QoS configuration in real time (A WTRU may autonomously establish a link to neighbor TRPs before a supervision failure, e.g., while a serving TRP may be close to a supervision failure or operating in sub-optimal radio conditions … For example, a serving TRP may (e.g., alternatively) provide system information for a neighbor TRP, for example, based on a measurement report from a WTRU. WTRU triggered autonomous multi-connectivity or a make before-break connection may be made to a different TRP, for example, based on triggering, e.g., by early stage RLF detection; see Deenoo, paragraph [0214]). 
Regarding claim 5, and perform a network-aware driving feedback loop with the network operator apparatus to generate a new route and an associated QoS configuration in real time (A WTRU may autonomously establish a link to neighbor TRPs before a supervision failure, e.g., while a serving TRP may be close to a supervision failure or operating in sub-optimal radio conditions … For example, a serving TRP may (e.g., alternatively) provide system information for a neighbor TRP, for example, based on a measurement report from a WTRU. WTRU triggered autonomous multi-connectivity or a make before-break connection may be made to a different TRP, for example, based on triggering, e.g., by early stage RLF detection; see Deenoo, paragraph [0214]), in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route (In an example, a (e.g., each) beam process that may be configured for a WTRU may be associated with a dedicated supervision process, e.g., to monitor the quality of a beamformed link … In an example, a WTRU may supervise (e.g., only) beam processes that may be active and/or whose quality may be above a predefined threshold; see Deenoo, paragraph [0155]. Also see paragraph [0148], “A quality of a link (e.g., considering interference from neighbor TRPs (e.g. a SINR metric)) may be monitored. A WTRU may declare a supervision failure, for example, when the SINR may be below a predefined threshold”).
Regarding claim 11, monitor the network slice (A quality of service (QoS) aware supervision process may be defined, for example, per radio bearer/flow/ slice/service or per transport channel; see Deenoo, paragraph [0149]); and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route (In an example, a (e.g., each) beam process that may be 
Regarding claim 12, and performing a network-aware driving feedback loop with the network operator apparatus to generate a new route and an associated QoS configuration in real time (A WTRU may autonomously establish a link to neighbor TRPs before a supervision failure, e.g., while a serving TRP may be close to a supervision failure or operating in sub-optimal radio conditions … For example, a serving TRP may (e.g., alternatively) provide system information for a neighbor TRP, for example, based on a measurement report from a WTRU. WTRU triggered autonomous 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Deenoo regarding connectivity supervision and recovery into the method related to network slice selection for a terminal device of Azizi and Shaw. The motivation to do so is to provide an optimized recovery process for low latency services (see Deenoo, abstract).
Regarding claim 2, Azizi discloses wherein the processor-executable instructions further cause the network operator apparatus to:
monitor the network slice by monitoring performance indicators corresponding to the supported QoS (The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best meets the QoS requirements indicated by the service profile key. As the services and applications of the terminal device may change over time, in some aspects the terminal 
Regarding claim 3, Azizi discloses wherein the processor-executable instructions further cause the network operator apparatus to:
notify the TOApplication apparatus about one or more parameters of the network slice (Core infrastructure 14006 may then configure terminal device 13602 according to the selected network slice in 14210. In some aspects, core infrastructure 14006 may notify terminal device 13602 of the selected network slice. For example, core infrastructure 14006 may notify controller 13710 of the selected network slice, provide a radio interface configuration for controller 13710 to use in accordance with the selected network slice; see Azizi, paragraph [1275]. Also see paragraph [1280], “In some aspects, core infrastructure 14006 may explicitly notify terminal device 13602 of the network slice update and provide a new radio interface configuration (if necessary for the network slice update). In some aspects, core infrastructure 14006 may not explicitly notify terminal device 13602 of the network slice update (although core infrastructure 14006 may provide a new radio interface configuration if necessary for the network slice update)”).
Regarding claim 4, Azizi discloses wherein the processor-executable instructions further cause the network operator apparatus to:

predict a change in the QoS supported by the network slice, based on the at least one of ongoing or historical monitoring data of the network slice (Local learning module 9606 of prediction engine 9600 may then apply a predictive algorithm (e.g., as executable instructions) to the historical sequence of radio conditions and the other context information in 10020 to obtain a predicted sequence of radio conditions; see Azizi, paragraph [1038]); and
notify the TOApplication apparatus about the predicted change (Local learning module 9606 may then provide the predicted sequence of radio conditions to decision module 9612 of decision engine 9610. Decision module 9612 may then control radio activity at baseband modem 9206 based on the predicted sequence of radio conditions in 10030; see Azizi, paragraph [1039]).
Regarding claim 6, Azizi discloses wherein each teleoperation configuration of the set, of teleoperation configurations is valid for a pre-defined time period (In the exemplary scenarios of FIGS. 152 and 153, control module 13810 may utilize a timer to define the priority service period. In other aspects, the priority service period may be based on location or movement parameters, For example, processing module 15102 may provide the service priority period (e.g., as provided by a user of terminal device 13602) with the priority service information in 15408. In some aspects, control module 13810 of network access node 13610 may start a timer at 15210 or 15310 when non-priority services are 
Regarding claim 7, Azizi discloses wherein the processor-executable instructions further cause the TOApplication apparatus to:
receive, from the network operator apparatus, a notification about the network slice, notifying the TOApplication apparatus about one or more parameters of the network slice (Core infrastructure 14006 may then configure terminal device 13602 according to the selected network slice in 14210. In some aspects, core infrastructure 14006 may notify terminal device 13602 of the selected network slice. For example, core infrastructure 14006 may notify controller 13710 of the selected network slice, provide a radio interface configuration for controller 13710 to use in accordance with the selected network slice; see Azizi, paragraph [1275]. Also see paragraph [1280], “In some aspects, core infrastructure 14006 may explicitly notify terminal device 13602 of the network slice update and provide a new radio interface configuration (if necessary for the network slice update). In some aspects, core infrastructure 14006 may not explicitly notify terminal device 13602 of the network slice update (although core infrastructure 14006 may provide a new radio interface configuration if necessary for the network slice update)”).
Regarding claim 8, Azizi discloses wherein the processor-executable instructions further cause the TOApplication apparatus which is configured to:
receive, from the network operator apparatus, a notification about a predicted change (After coordinating prediction results in 10504, prediction module 10200 may have a comprehensive set of prediction results, including predicted routes, predicted data 
Regarding claim 14, Azizi discloses further comprising monitoring the network slice by monitoring performance indicators corresponding to the supported QoS (The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best meets the QoS requirements indicated by the service profile key. As the services and applications of the terminal device may change over time, in some aspects the terminal device may update the service profile key and therefore enable the network to switch the assigned network slice in order to dynamically improve, or in some cases optimize, the QoS of data transfer for the terminal device; see Azizi, paragraph [1249]. Also see paragraph [1237], “In some aspects of this disclosure, a radio communication network may perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device”).
Regarding claim 15, Azizi discloses wherein each teleoperation configuration of the set is valid for a pre-defined time period (In the exemplary scenarios of FIGS. 152 and 153, control module 13810 may utilize a timer to define the priority service period. In other aspects, the priority service period may be based on location or movement parameters, For example, processing module 15102 may provide the service priority period (e.g., as 
Regarding claim 16, Azizi discloses further comprising receiving, from the network operator apparatus, a notification about the network slice, notifying the TOApplication apparatus about one or more parameters of the network slice (Core infrastructure 14006 may then configure terminal device 13602 according to the selected network slice in 14210. In some aspects, core infrastructure 14006 may notify terminal device 13602 of the selected network slice. For example, core infrastructure 14006 may notify controller 13710 of the selected network slice, provide a radio interface configuration for controller 13710 to use in accordance with the selected network slice; see Azizi, paragraph [1275]. Also see paragraph [1280], “In some aspects, core infrastructure 14006 may explicitly notify terminal device 13602 of the network slice update and provide a new radio interface configuration (if necessary for the network slice update). In some aspects, core infrastructure 14006 may not explicitly notify terminal device 13602 of the network slice update (although core infrastructure 14006 may provide a new radio interface configuration if necessary for the network slice update)”).
Regarding claim 18, Azizi discloses a non-transitory computer-readable storage medium having processor executable instructions stored therein to be executed by a processor of a network operator apparatus, wherein the processor-executable instructions cause the network operator apparatus to implement the method according 
Regarding claim 19, Azizi discloses a non-transitory computer-readable storage medium having processor executable instructions stored therein to be executed by a processor of a teleoperation application (TOApplication) apparatus, wherein the processor-executable instructions cause the TOApplication apparatus to implement the method according to claim 12 (In some aspects, manager application 14102 and dedicated applications 14104-14106 may each be embodied as software logic stored in a non-transitory computer readable medium that is retrieved and executed by application processor 13712. Each of manager application 14102 and dedicated applications 14104-14106 may each be stored as separate program code modules that may be separately executed by application processor 13712; see Azizi, paragraph [1250]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/16/2021. Claims 1-8, 11-12, 14-16 and 18-19 are currently pending.

Response to Arguments
Applicant’s arguments filed in 11/16/2021, regarding claims 1-8, 11-12, 14-16 and 18-19 have been fully considered but they are moot in view of the new ground (s) of rejection. Newly found prior art Deenoo discloses the amended features as discussed in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/21/2022